Filed 6/13/16 P. v. Campbell CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B266769

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA295948-02)
         v.

RODERICK CAMPBELL,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of Los Angeles County, David M.
Horwitz, Judge. Affirmed.
         Paul R. Kraus, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
       In an amended information, the Los Angeles County District Attorney charged
defendant and appellant Roderick Lamar Campbell (defendant) with two counts of
attempted murder (Pen. Code,1 §§ 664, 187, subd. (a)) and two counts of assault with a
deadly weapon (§ 245, subd. (a)(1)) for offenses that occurred on or about November 20,
2005. Defendant, aided by his father, was alleged to have attacked two men, inflicting
harm with a knife as well as bodily force. Pursuant to an agreement with the People,
defendant pleaded no contest to one count of assault with a deadly weapon, a felony. On
October 11, 2006, the trial court sentenced defendant to three years probation, with a
condition that he serve 282 days in county jail—equivalent to defendant’s credit for time
served. The court dismissed the remaining three charges.
       In July 2014, pursuant to a petition filed under section 1203.4, the trial court
expunged defendant’s assault with a deadly weapon conviction. The court denied
defendant’s request to reduce the conviction to a misdemeanor, however, “due to the
serious nature of the conduct . . . .”
       In July 2015, defendant again sought to have his conviction for assault with a
deadly weapon reduced to a misdemeanor, this time on the basis of section 1170.18,
subdivisions (f)-(i), which the Safe Neighborhoods and Schools Act (Proposition 47)
added to the Penal Code. Section 1170.18, subdivision (f) allows a person who has
completed a felony sentence to apply for reduction of the felony to a misdemeanor if,
pursuant to Proposition 47, the original felony is now classified as a misdemeanor. On
August 18, 2015, the trial court denied defendant’s application on the ground that the
offense of assault with a deadly weapon is ineligible for reduction under Proposition 47.
Defendant filed a timely notice of appeal.
       We appointed counsel to represent defendant on appeal. After examining the
record, defendant’s counsel filed an opening brief raising no issues. On January 11,
2016, this court advised defendant he had 30 days to personally submit any contentions
or issues he wished us to consider. We received no response.

1
       Undesignated statutory references that follow are to the Penal Code.

                                              2
          We have examined the record and are satisfied that defendant’s attorney on appeal
has complied with the responsibilities of counsel and that no arguable issue exists.
(People v. Wende (1979) 25 Cal. 3d 436, 441-442; see also Smith v. Robbins (2000) 528
U.S. 259, 278-282; People v. Kelly (2006) 40 Cal. 4th 106.) A conviction for assault with
a deadly weapon under section 245 is not among the offenses eligible for Proposition 47
relief.


                                          DISPOSITION


          The trial court’s order is affirmed.


                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                            BAKER, J.
We concur:



          TURNER, P.J.



          RAPHAEL, J.





        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                                 3